Name: 84/448/EEC: Commission Decision of 10 September 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic conditions;  regions and regional policy;  iron, steel and other metal industries
 Date Published: 1984-09-18

 Avis juridique important|31984D044884/448/EEC: Commission Decision of 10 September 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the Dutch text is authentic) Official Journal L 249 , 18/09/1984 P. 0018 - 0018*****COMMISSION DECISION of 10 September 1984 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the Dutch text is authentic) (84/448/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2616/80 of 7 October 1980 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (1), as amended by Regulation (EEC) No 216/84 (2), and in particular Article 2 (3) thereof, Whereas the specific measure instituted by Regulation (EEC) No 2616/80, hereinafter referred to as 'the specific measure', already applies to the zones referred to in Article 2 (2) of that Regulation; Whereas in Article 2 (3) of Regulation (EEC) No 2616/80 it is foreseen that the specific measure shall also apply to those zones which in principle meet the criteria refered to in Article 2 (1) (a), (b) and (f) of the same Regulation each time the Commission has adopted a position on the restructuring programmes for the steel industry, transmitted by the Member States in accordance with Commission Decision No 2320/81/ECSC of 7 August 1981 establishing Community rules for aids to the steel sector (3); Whereas the Netherlands have transmitted their restructuring programmes for the steel industry and the Commission has adopted a position on these programmes; Whereas the zones likely to benefit from the specific measure must be the subject of a request by the Member State in question and the Netherlands have submitted such a request to the Commission; Whereas the three 'COROP Gebieden' of Ijmond, Alkmaar e.o. and Kop van Noord-Holland taken together conform to the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The zones of the Netherlands referred to in Article 2 (3) of Regulation (EEC) No 2616/80 are as follows: The three 'COROP Gebieden' of Ijmond, Alkmaar e.o. and Kop van Noord-Holland taken together. Article 2 This Decision is addressed to the Netherlands. Done at Brussels, 10 September 1984. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 271, 15. 10. 1980, p. 9. (2) OJ No L 27, 31. 1. 1984, p. 9. (3) OJ No L 228, 13. 8. 1981, p. 14.